Judgment, Supreme Court, New York County (William Leibovitz, J.), rendered March 4, 1999, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a persistent violent felony offender, to a term of 16 years to life, unanimously affirmed.
Defendant’s contention that the evidence was insufficient to support a finding that he intended to forcibly steal property while being aided by another person is not preserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that the evidence supports the jury’s verdict. The evidence supported reasonable inferences that de*78fendant and his codefendant were following a plan whereby the codefendant would shoplift property and, if confronted, would claim to have bought the property elsewhere, whereupon defendant would enter, recite the same false explanation, and use force to overcome any resistance to the taking.
Defendant’s claim that the court failed to deliver a sufficient charge to the jury concerning its duty to consider the evidence as to each crime and each defendant individually is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find the court’s instructions adequately conveyed the appropriate principles.
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Rosenberger, J. P., Nardelli, Ellerin, Andrias and Saxe, JJ.